DETAILED ACTION
Election/Restrictions
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 15, drawn to a method for producing an inflatable lifting cushion.
Group II, claim(s) 16 – 22, drawn to a DLC film – coated container.
Evidence of lack of unity between these two groups is found in GB 1,169,023, wherein it is found to disclose the features of instant Claim 16. GB 1,169,023 discloses an inflatable, load supporting bag (first page, lines 10 – 11), therefore utilizable as a cushion that is an automobile air bag, comprising walls of rubber (page 2, lines 46 – 50) that are vulcanized (page 3, line 11) and cord plies are wrapped around the bag (page 2, lines 109 - 111)  that are reinforcing plies (page 2, lines 1 – 6); the cord plies are therefore fiber reinforcement running around a peripheral region, and a two – dimensional layer of vulcanizable material is on a front side and a rear side. As such, the special technical features of the claimed invention are not found to define a contribution over the prior art.


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782